          Case 4:16-cv-06232-JSW Document 213 Filed 08/06/20 Page 1 of 4



1    Eric H. Gibbs (SBN 178658)              Robert T. Eglet (pro hac vice)
     David Stein (SBN 257465)                Robert M. Adams (pro hac vice)
2    Kyla J. Gibboney (SBN 301441)           Erica D. Entsminger (pro hac vice)
     Aaron Blumenthal (SBN 310605)           Artemus W. Ham (pro hac vice)
3    GIBBS LAW GROUP LLP                     EGLET ADAMS
4    505 14th Street, Suite 1110             400 South Seventh Street, Suite 400
     Oakland, CA 94612                       Las Vegas, NV 89101
5    Telephone: (510) 350-9700               Telephone: (702) 450-5400
     Facsimile: (510) 350-9701               Facsimile: (702) 450-5451
6    ehg@classlawgroup.com                   eservice@egletlaw.com
7    ds@classlawgroup.com
     kjg@classlawgroup.com
8    ab@classlawgroup.com

9    Andrew N. Friedman (pro hac vice)
     Geoffrey Graber (SBN 211547)
10   Eric Kafka (pro hac vice)
11   COHEN MILSTEIN SELLERS & TOLL PLLC
     1100 New York Ave. NW, Fifth Floor
12   Washington, DC 20005
     Telephone: (202) 408-4600
13   Facsimile: (202) 408-4699
     afriedman@cohenmilstein.com
14
     ggraber@cohenmilstein.com
15   ekafka@cohenmilstein.com

16   Class Counsel

17                     UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF CALIFORNIA
18                              OAKLAND DIVISION
19
     LLE ONE, LLC, et al.,                   Case No.: 4:16-cv-06232-JSW
20
                         Plaintiffs,         STIPULATION AND [PROPOSED]
21                                           ORDER REGARDING DISTRIBUTION
     v.                                      OF SETTLEMENT FUNDS
22
23   FACEBOOK, INC.,

24                       Defendant.

25
26
27
28

                             STIPULATION AND [PROPOSED] ORDER
                                   Case No.: 4:16-cv-06232-JSW
         Case 4:16-cv-06232-JSW Document 213 Filed 08/06/20 Page 2 of 4



 1          Pursuant to Local Rule 6-2, the parties, by and through their respective counsel, hereby
 2 stipulate as follows:
 3          1. WHEREAS, by order dated June 26, 2020, the Court granted final approval of the
 4 classwide settlement resolving this litigation, (ECF No. 211).
 5          2. WHEREAS, under the parties’ settlement agreement, (ECF No. 198-2), the
 6 following payments are due:
 7             a.    Distribution of the net settlement proceeds to the class by August 17, 2020, via
 8                   three payment methods: check, digital MasterCard debit card, and ad credits,
 9                   (id., Secs. V.2, V.3(b));
10             b.    Payment of service awards to the two class representatives by August 17, 2020
11                   (id., Sec. IX.5); and
12             c.    Reimbursement of litigation costs and payment of attorney’s fees to class
13                   counsel by August 18, 2020 (id., Sec. IX.2).
14          3. WHEREAS, due to complications stemming from the COVID-19 pandemic, the
15 settlement administrator has notified the parties that while it is able to timely disseminate
16 settlement payments via check (constituting about 47% of the settlement payments), it will
17 require additional time to distribute the digital MasterCard debit payments and provide
18 Facebook with information needed for the distribution of ad credits.

19          THEREFORE, IT IS HEREBY STIPULATED, subject to the Court’s approval, that:

20          The parties and settlement administrator shall have leave to deviate from the above

21 deadlines in the following respects: (a) payments to the class via digital MasterCard debit card
22 shall be made no later than September 30, 2020, and (b) payments to the class via account credit
23 shall be distributed no later than September 30, 2020.
24
25          IT IS SO STIPULATED AND AGREED.

26
27
28
                                                  1
                              STIPULATION AND [PROPOSED] ORDER
                                    Case No.: 4:16-cv-06232-JSW
         Case 4:16-cv-06232-JSW Document 213 Filed 08/06/20 Page 3 of 4



1     Dated: August 6, 2020                          GIBBS LAW GROUP LLP
2
3                                                    By: /s/ Eric H. Gibbs

4                                                    Class Counsel
5     Dated: August 6, 2020
                                                     KEKER, VAN NEST & PETERS LLP
6
                                                     By: /s/ Paven Malhotra
7
8                                                    Counsel for Defendant Facebook, Inc.

9
10
11
12
13                                           ATTESTATION

14          I attest that for all conformed signatures indicated by an “/s/,” the signatory has
     concurred in the filing of this document.
15
16
     Dated: August 6, 2020                              /s/ Eric H. Gibbs
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                              STIPULATION AND [PROPOSED] ORDER
                                    Case No.: 4:16-cv-06232-JSW
         Case 4:16-cv-06232-JSW Document 213 Filed 08/06/20 Page 4 of 4



 1                                       [PROPOSED] ORDER
 2         Based on the stipulation of the parties, it is so ordered.
 3         The parties and settlement administrator shall have leave to deviate from the deadlines
 4 set forth in the settlement agreement in the following respects: (a) payments to the class via
 5 digital MasterCard debit card shall be made no later than September 30, 2020, and (b)
 6 payments to the class via account credit shall be distributed no later than September 30, 2020.
 7
 8      IT IS SO ORDERED.

 9
           August 6, 2020
10 Date: ___________________________                    ___________________________________
                                                        HON. JEFFREY S. WHITE
11                                                      United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
                             STIPULATION AND [PROPOSED] ORDER
                                   Case No.: 4:16-cv-06232-JSW
